     Case 1:19-cv-00962-NONE-SKO Document 36 Filed 08/13/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CALIFORNIA CLOVIS, LLC, a Delaware               No. 1:19-cv-0962-NONE-SKO
      limited liability company,
12
                         Plaintiff,                    ORDER GRANTING IN PART THE
13                                                     PARTIES’ STIPULATED REQUEST
              v.
14                                                     ORDER MODIFYING SCHEDULING
      SIERRA VISTA REALTY, LLC, et al.,                ORDER
15
                         Defendants.                   (Doc. 35)
16

17

18
            On August 11, 2020, the parties filed a “Stipulation to Amend Scheduling Order[.]” (Doc.
19
     35.) The parties state that modification of the scheduling order is necessary because Plaintiff’s
20
     principal has experienced a serious medical condition that has rendered him currently unable to
21
     participate in the case and unable to appear for his deposition until mid-to-late October of 2020.
22

23   (Id. at 2.) The parties request that the Court continue certain discovery deadlines and the hearing

24   deadlines for non-dispositive and dispositive motions, but keep the filing deadlines for non-
25   dispositive and dispositive motions, and keep the currently scheduled pretrial conference and trial
26
     dates. (Id.)
27
            The Court finds that the parties have shown good cause to extend the deadlines. However,
28
     Case 1:19-cv-00962-NONE-SKO Document 36 Filed 08/13/20 Page 2 of 3

 1   in keeping with the Court’s scheduling preferences, the Court will continue the non-dispositive
 2   motions and dispositive motions filing deadlines along with the hearing deadlines, and must
 3
     continue the pretrial conference and trial dates so there is sufficient time between the dispositive
 4
     motions hearing date and the pretrial conference.
 5
                Accordingly, for good cause shown, the Court GRANTS IN PART the parties’ request and
 6

 7   will modify the scheduling order and enlarge the deadlines as follows:1

 8              1.       Non-expert discovery shall be completed by November 5, 2020.

 9              2.       Expert disclosures shall be completed by November 10, 2020.
10
                3.       Rebuttal expert disclosures shall be completed by November 20, 2020.
11
                4.       Expert discovery shall be completed by December 2, 2020.
12
                5.       Non-dispositive motions shall be filed by January 4, 2021, and heard by
13
                         February 3, 2021.
14

15              6.       Dispositive motions shall be filed by January 4, 2021, and heard by February

16                       22, 2021.
17              7.       The parties shall provide proposed settlement conference dates by November 15,
18
                         2020.
19
                8.       The pretrial conference is continued to April 26, 2021.
20
                9.       The trial date is continued to June 29, 2021.
21

22

23   IT IS SO ORDERED.

24
     Dated:          August 12, 2020                                          /s/   Sheila K. Oberto   .
25                                                                UNITED STATES MAGISTRATE JUDGE

26
27

28   1
         The Court has adjusted certain dates to conform to the Court’s scheduling preferences.
                                                                  2
     Case 1:19-cv-00962-NONE-SKO Document 36 Filed 08/13/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
